PER CURIAM:
George Bennett appeals the district court’s order denying his motion to reduce his sentence under 18 U.S.C.A. § 3582(c)(2) (West 2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Bennett, No. CR-94-189 (M.D.N.C. Mar. 27, 2002). We deny Bennett’s motion to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.